Tilghman C. J.
This was an action of account render. After the auditors had made their report, judgment nisi was entered in the usual manner, and no exceptions were offered till after the expiration of the term. The court are of opinion, that the judgment having become absolute, it was too late to offer the exceptions. On this ground, the motion of the defendants that the plaintiff shall make answer to their exceptions is denied.
On the argument of this case, the counsel on both sides went largely into the question, wheth'er exceptions of this kind ought to be received by the court at any time. I forbear to enter into that question at present, as I understand that the same point will come before us, in a case which has been brought up by writ of error from the court of Common Pie as of Philadelphia county.
The defendants took nothing by their motion.